Because the agreement between two dentists utilizing the basement premises did not result in a complete surrender of the demised premises from one to the other, or a grant of exclusive use to the purported sub-subtenant, the agreement constituted a license rather than an unauthorized sub-sublease (cf. Matter of Dodgertown Homeowners Assn. v City of New York, 235 AD2d 538, 539 [1997], lv denied 89 NY2d 809 [1997]). In regard to the contention that there was an illegal fee-splitting arrangement, we note that neither notice to cure raised this as a violation, nor is this a fee-splitting agreement in violation of Education Law § 6509-a. As to the waiting room, which was subdivided into two sections without visible demarcation, the use of the *622entire common space by plaintiff’s dental patients, including defendant’s portion of the undivided area, did not constitute a breach of the sublease between plaintiff and defendant.
We have considered defendant’s remaining arguments and find them unavailing. Concur — Friedman, J.P., McGuire, Renwick, Richter and Manzanet-Daniels, JJ.